The learned trial judge charged the jury that it was the plaintiff's duty to use reasonable diligence in procuring another place of the same kind in order to relieve the defendant as much as possible from the loss consequent upon his breach of contract, but that he was not bound to accept occupation of another kind. An exception to this qualification presents the only question raised upon this appeal, and it must be answered in favor of the plaintiff. He was ready during the entire year to perform his agreement, and could not be required to enter upon a new business or one different from that which he had undertaken. (Costigan
v. Mohawk  Hudson R.R. Co., 2 Denio, 609.)
It follows that the judgment is right and should be affirmed.
All concur.
Judgment affirmed. *Page 531